 In the Matter of HAZEL ATLAS GLASSCOMPANYandFEDERATION OFGLASS, CERAMIC & SILICA SAND WORKERS OF AMERICA, C. I.O.Case No. N. R-41596.-Decided December 17, 19.42Jurisdiction:glass manufacturing industry.'Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition without certification ; contract allowed to lapsewithout renewal held no bar to; election necessary.Unit Appropriate for Collective Bargaining:all employees in MiscellaneousDepartment of one of Company's plants, excluding supervisory and clericalemployees,machine operators and machine upkeep men, and mold makersand moldhelpers covered by existing contracts.Busby, Harrell & Trice, by Mr. L. H. Harrell,of Ada, Okla., forthe Company.HolmescCLewis,byMr. W. T. Lewis,of Columbus, Ohio, andMr.Ralph J. Reiser,of Festus,Mo., for the Federation. .Kerr, LambertdConn,byMr. Harvey J. Lambert,of Ada, Okla.,for theAssociation.Mr. Leon Novak,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by Federation of Glass, Ceramic &SilicaSandWorkers of America, C. I. 0., herein called the Federation,allegingthat a question affecting commerce had arisen concerningthe representation of employees of Hazel Atlas Glass Company, Ada,Oklahoma, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeElmer Davis,.Trial Examiner.Said hearing was held at Ada, Okla-homa, on November 23, 1942.The Company, the Federation, andGlass BottleBlowers Association, affiliated with the American Federa-tion of Labor, herein called the Association, appeared, participated,and were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing on the issues.46 N. L.R. B., No. V.91 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.On December 3, 1942, theAssociation filed a brief, which the Board has considered.Upon the entire record in the case, the Board makes the. following; :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHazel Atlas Glass Company is a West Virginia corporation withplants located at Blackwell, Oklahoma, Oakland, California, Lancaster,New York, Clarksburg and Grafton, West Virginia, Washington,Pennsylvania, Zanesville, Ohio, and at Ada, Oklahoma.We are hereconcerned with its plant at Ada, Oklahoma, where it manufacturesglass food containers, in the manufacture of which it uses raw mate-rials consisting of sand, soda ash, limestone, and felspar.Duringthe first 6 months of 1942, the raw materials used by the Company atitsAda, Oklahoma, plant were valued in excess of $100,000.Eightypercent of these raw materials were shipped to the State of Oklahomafrom other States.During the same ,period the Company sold. ap-proximately $800,000 worth of finished products.Eighty-five per--,cent of the finished products was shipped into and through Statesother than the State of Oklahoma.The Company admits that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.II. THEORGANIZATIONS INVOLVEDFederation of Glass, Ceramic & Silica Sand Workers of America,isa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Glass Bottle Blowers Association, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the, Company.III.THE ,QUESTION CONCERNING REPRESENTATIONOn October 21, 1941, the Company and the Association entered intoan exclusive bargaining, contract covering' the employees of the'Mis-cellaneous Department of the Company. ' By its terms this contract wasto continue in force until 'September 1, 1942, with an extra 'period of30 days' grace provided for in case another agreement could riot ,bereached before September 1, 1942.On'September 22, 1942, the Asso-ciation and the Company met to negotiate changes and,modificatiolisto , the contract.No agreement was reached on that day and no furthermeetings were had.On October 13, 1942, the Federation requestedthe Company to recognize it as the exclusive bargaining agent of the HAZELATLAS GLASS COMPANYCompany's employees in the Miscellaneous Department.This theCompany refused to do until such time as the Federation or the Asso-ciation is certified by the Board. Since the contract between theCompany and the Association has not been renewed, we find that itdoes not constitute a bar to this proceeding.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Federation represents asubstantial number of the employees in the unit hereinafter found tobe appropriate.'We find tl^at,a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6)' and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Federation and the Association are in agreement that all of theemployees in the Miscellaneous Department of the Company are anappropriate unit, excluding supervisory and clerical employees as wellas machine operators and machine up-keep men, who are representedby the Association under another contract, and also excluding moldmakers and mold helpers who are represented by American FlintGlass Workers of America.2We find that all of the employees in the Miscellaneous Departmentof the Company, at its Ada, Oklahoma, plant, excluding supervisoryand clerical employees, machine operators and machine up-keep men,mold makers and mold helpers, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and, pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-IThe Field Examiner reported that the Federation had submitted 94 cards bearingthe apparently genuine signatures of persons on the Company'spay rollThere areapproximately 131 persons within the )appropriate unitThe Association made no show-ing of membership,relying on its contention that its contract is a bar to this proceeding.2 This is the same unit previously covered by the contract between the Company andthe Association. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hazel Atlas GlassCompany, Ada, Oklahoma,an election by secret ballot shall be con-ducted as early as possible,but not later thanthirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations,among the employeesin the unit found appropriate in SectionIV, above, whowere employedduring the pay-roll period immediately preceding the date of thisDirection, includingany such employeeswho did not workduring saidpay-rollperiod because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excluding anywho have since quit or been discharged for cause,to determine whetherthey desireto be represented by Federation of Glass, Ceramic & SilicaSand Workers of America, affiliatedwith theCongress of IndustrialOrganizations,or"by Glass Bottle Blowers Association,affiliated withAmerican Federation of Labor, for the purposes of collective bargain-ing, or by neither.